686 F.2d 798
CONTRA COSTA THEATRE, INC., a corporation, Plaintiff/Appellant,v.CITY OF CONCORD, a municipal corporation, RedevelopmentAgency of the City of Concord, William H. Dixon, Richard L.Holmes, June V. Bulman, Laurence B. Azevedo, Richard T. LaPointe, Farrel A. Stewart, Richard C. Stockwell, Peter H.Hirano, James Murphey, Edward H. Phillips, Gary M. Campbell,Harold Ostling, Harry L. York, Robert T. Barkoff, Lynnet A.Keihl, David Steele, Robert C. Bingham, Jon Q. Reynolds,Jr., Milton D. Redford, David A. Brown, Delta Bingham JointVenture, a partnership, Reynolds & Brown, a partnership,Defendants/Appellees.
No. 81-4070.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Feb. 12, 1982.Decided Sept. 8, 1982.

Samuel L. Holmes, Angell, Holmes & Lea, San Francisco, Cal., for plaintiff/appellant.
James T. Wilson, Crosby, Heafy, Roach & May, Lee Rosenthal, Goldfarb & Owens, Oakland, Cal., for defendants-appellees.
Appeal from the U.S. District Court for the Northern District of California; William W. Schwarzer, Judge.
Before CHOY, PREGERSON and POOLE, Circuit Judges.
PER CURIAM:


1
On the basis of the district court's opinion, reported at 511 F. Supp. 87 (N.D.Cal.1980), the decision of the district court is AFFIRMED.